                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    BERNARD WARREN, BB3793,                              Case No. 19-cv-04174-CRB (PR)
                                   9                   Petitioner,                           ORDER GRANTING MOTION
                                                                                             FOR STAY AND
                                  10            v.                                           ADMINISTRATIVELY CLOSING
                                                                                             CASE
                                  11    HUNTER ANGLEA, Warden,
                                                                                             (ECF No. 20)
                                  12                   Respondent.
Northern District of California
 United States District Court




                                  13
                                              Petitioner seeks a writ of habeas corpus under 28 U.S.C. § 2254 challenging a conviction
                                  14
                                       and nine-year sentence from Sonoma County Superior Court for felony infliction of corporal
                                  15
                                       injury resulting in a traumatic condition on his then-spouse, enhanced for inflicting great bodily
                                  16
                                       injury under circumstances involving domestic violence. In the operative pro se petition,
                                  17
                                       petitioner claims that: (1) trial counsel was constitutionally ineffective for failing to properly
                                  18
                                       prepare for the charges and for failing to object to unidentified constitutional violations; (2) trial
                                  19
                                       counsel was constitutionally ineffective for failing to object to the imposition of the upper-term
                                  20
                                       sentence; and (3) the sentencing court erred by imposing the upper-term sentence. ECF No. 1 at 5.
                                  21
                                              On August 26, 2019, the court (Westmore, M.J.) found that “[i]t does not appear from the
                                  22
                                       face of the petition that it is without merit” and ordered respondent to show cause “why a writ of
                                  23
                                       habeas corpus should not be issued.” ECF No. 7 at 1. Respondent filed an answer arguing that
                                  24   claim (1) is not sufficiently specific to warrant a response and is unexhausted; claim (3) is not
                                  25   cognizable under § 2254 and is unexhausted; and claim (2) does not warrant federal habeas relief
                                  26   because the state courts did not unreasonably reject it. Petitioner responded by filing a pro se
                                  27   motion for a stay under Rhines v. Weber, 544 U.S. 269 (2005), in order to exhaust a new claim of
                                  28   ineffective assistance of appellate counsel.
                                   1          The court finds that claims (1) and (3) are unexhausted, and that claim (3) fails to state a

                                   2   cognizable claim under § 2254 because it is well established that, absent a showing of fundamental

                                   3   unfairness not present here, “a state court’s misapplication of its own sentencing laws does not

                                   4   justify federal habeas relief.” Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994). Claim (3)

                                   5   accordingly is DISMISSED with prejudice and petitioner’s pro se motion for a stay is liberally

                                   6   construed as a motion for a stay in order to exhaust claim (1) and a new claim of ineffective

                                   7   assistance of appellate counsel.

                                   8          A district court may stay a mixed habeas petition to allow the petitioner to exhaust in state

                                   9   court. See Rhines, 544 U.S. at 277-78. But the petitioner must show (1) “good cause” for his

                                  10   failure to exhaust in state court, (2) that his unexhausted claims are not “plainly meritless,” and (3)

                                  11   that he has not engaged in “intentionally dilatory litigation tactics.” Id. at 278. The court is
                                       satisfied that petitioner has made enough of a showing for a stay under the circumstances.
                                  12
Northern District of California
 United States District Court




                                       Although petitioner must allege specific facts in order to properly exhaust claim (1) and his
                                  13
                                       proposed new claim of ineffective assistance of appellate counsel, neither claim is plainly
                                  14
                                       meritless; petitioner has not engaged in intentionally dilatory litigation tactics; and petitioner’s
                                  15
                                       claim of ineffective assistance of appellate counsel and allegations of subsequent pro se status and
                                  16
                                       inadequate access to the law library may constitute good cause under Rhines. Cf. Blake v. Baker,
                                  17
                                       745 F.3d 977, 982-84 (9th Cir. 2014) (claim of ineffective assistance by postconviction counsel
                                  18
                                       may constitute good cause under Rhines).
                                  19
                                              Petitioner’s motion (ECF No. 20) for a stay under Rhines to exhaust claim (1) and a new
                                  20
                                       claim of ineffective assistance of counsel is GRANTED. The clerk is instructed to
                                  21
                                       ADMINISTRATIVELY CLOSE the case. Nothing further will take place in this matter until
                                  22
                                       petitioner exhausts his unexhausted claims in the state courts and, within 28 days thereafter,
                                  23
                                       moves to reopen the case and lift the court’s stay.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: February 27, 2020
                                  26
                                                                                         ______________________________________
                                  27                                                     CHARLES R. BREYER
                                                                                         United States District Judge
                                  28
                                                                                          2
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        BERNARD WARREN,
                                   5                                                          Case No. 3:19-cv-04174-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        HUNTER ANGLEA,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 27, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Bernard Warren ID: BB3793
                                       Vallecito Conservation Camp #1
                                  19   3225 Six Mile Rd.
                                       Angels Camp, CA 95222
                                  20

                                  21

                                  22   Dated: February 27, 2020
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          3
